TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00254-CV


                          Melody Alecia Moore Jaehne, Appellant

                                               v.

                             Leexus Oil and Gas, LLP, Appellee


                 FROM THE 335TH DISTRICT COURT OF LEE COUNTY
  NO. 16,383, THE HONORABLE CARSON TALMADGE CAMPBELL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Melody Alecia Moore Jaehne has filed an unopposed motion to dismiss

this appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed on Appellant’s Motion

Filed: November 19, 2020